DETAILED ACTION
                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                            Response to Amendment
	Claims 1-8 and 18 have been cancelled; claim 21 has been amended; claim 28 has been newly added; and claims 9-17 and 19-28 are currently pending. 

                                     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Brockman et al. (US 2020/0006634 A1, hereinafter “Brockman”).

In regards to claim 9, Lee (See, for example, annotated Fig. 5 below) a semiconductor device structure comprising at least:
a metallization stack (571, 570, 572, 592) comprising one or more patterned metal layers; 
a bi-layer dielectric cap (526+531) disposed on and in direct contact with the metallization stack (571, 570, 572, 592); and 
at least one memory device (590+591, MTJ, see for example, Par [0088]) disposed in direct contact with the bi-layer dielectric cap (526+531).

Lee fails to explicitly teach that a magnetic tunnel junction stack, wherein a portion of the magnetic tunnel junction stack in contact with a bottom electrode is disposed in direct contact with at least a portion of the bi-layer dielectric cap. 

Brockman teaches (See, for example, Fig. 4) a magnetic tunnel junction stack (100), wherein a portion of the magnetic tunnel junction stack (100) in contact with a bottom electrode (102) is disposed in direct contact with at least a portion of the bi-layer dielectric cap (124+420).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lee by CHEN because this would help reduce parasitic capacitance, enables faster switching speeds and lowers heat dissipation.  

In regards to claim 10, Lee discloses (See, for example, annotated Fig. 5 below) the memory device further comprises a top electrode (597) disposed on and in contact with the magnetic tunnel junction stack (594-596).

In regards to claim 11, Lee discloses (See, for example, annotated Fig. 5 below) the bottom electrode (590) is disposed on and in contact with a bottom electrode contact (624), and wherein the bottom electrode contact (900) is disposed on and in contact with one of the one or more patterned metal layers (571, 570, 572, 592). 

In regards to claim 12, Lee discloses (See, for example, annotated Fig. 5 below) a first dielectric layer (526) of the bi-layer dielectric cap contacts the bottom electrode contact (900), and wherein a second dielectric layer (531) of the bi-layer dielectric cap contacts the first dielectric layer (526).

In regards to claim 13, Lee discloses (See, for example, annotated Fig. 5 below) an encapsulation layer (593) disposed in contact with sidewalls of the memory device (590+591).

In regards to claim 14, Lee discloses (See, for example, annotated Fig. 5 below) the encapsulation layer (593) is disposed on and contacts a top dielectric layer (531) of the bi-layer dielectric cap.

In regards to claim 15, Lee discloses (See, for example, annotated Fig. 5 below) a top dielectric layer (531) of the bi-layer dielectric cap comprises a lower dielectric constant (See, for example, Par [0083]) than that of a bottom dielectric layer (526, See, for example, Par [0078]) of the bi-layer dielectric cap.

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of 
Kim et al. (US 2016/0049581 A1, hereinafter “Kim”).

In regards to claim 21, Lee discloses (See, for example, annotated Fig. 5 below) a semiconductor device structure comprising at least:
a metallization stack (571, 570, 572, 592) comprising one or more patterned metal layers; 
a bi-layer dielectric cap (526+531) disposed on and in direct contact with the metallization stack (571, 570, 572, 592). 

However, Lee fails to explicitly teach that at least one memory device disposed on the bi-layer dielectric cap, wherein a top surface of a portion of  a first dielectric layer of the bi-layer dielectric cap and a top surface of a portion of a second dielectric layer of the bi-layer dielectric cap are co-planar. 
Kim while disclosing a magnetic memory device teaches (See, for example, Fig. 8) 
at least one memory device disposed on the bi-layer dielectric cap (32+40), wherein a top surface of a portion of a first dielectric layer (32) of the bi-layer dielectric cap (32+40) and a top surface of a portion of a second dielectric layer (40) of the bi-layer dielectric cap (32+40) are co-planar. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lee by Kim because would help prevent the characteristics of the magnetic tunnel junction from being deteriorated by the damage of the top surface of the lower magnetic conductive pattern.

In regards to claim 22, Lee discloses (See, for example, annotated Fig. 5 below) the memory device comprises a bottom electrode (590), a magnetic tunnel junction stack (594-596) disposed on and in contact with the bottom electrode (590), and a top electrode (597) disposed on and in contact with the magnetic tunnel junction stack (594-596).

In regards to claim 23, Lee discloses (See, for example, annotated Fig. 5 below) the bottom electrode (590) is disposed on and in contact with a bottom electrode contact (900), and wherein the bottom electrode contact (900) is disposed on and in contact with one of the one or more patterned metal layers (571, 570, 572, 592).

In regards to claim 24, Lee discloses (See, for example, annotated Fig. 5 below) a first dielectric layer (526) of the bi-layer dielectric cap contacts the bottom electrode contact (590), and wherein a second dielectric layer (531) of the bi-layer dielectric cap contacts the first dielectric layer (526).

In regards to claim 25, Lee discloses (See, for example, annotated Fig. 5 below) that an encapsulation layer (593) disposed in contact with sidewalls of the memory device (590+591).

In regards to claim 26, Lee discloses (See, for example, annotated Fig. 5 below) the encapsulation layer (593) is disposed on and contacts a top dielectric layer (531) of the bi-layer dielectric cap.

In regards to claim 27, Lee discloses (See, for example, annotated Fig. 5 below) a top dielectric layer (531 See for example, Par [0083]) of the bi-layer dielectric cap comprises a lower dielectric constant than that of a bottom dielectric layer (526, See, for example, Par [0078]) of the bi-layer dielectric cap.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim as applied to claim 21 above, and further in view of Park (US 2017/0263675 A1, hereinafter “Park”).

In regards to claim 28, Lee as modified above teaches all limitations of claim 21 except that a portion of the first dielectric layer is in direct contact with a spacer of magnetic tunnel junction stack of the memory device and a portion of the second dielectric layer is in direct contact with a bottom electrode of the memory device. 
Park while disclosing a magnetic memory device teaches a portion of the first dielectric layer (CL1) is in direct contact with a spacer (CL1 on side of the MTJ structure designated as “S1” or “S2”) of magnetic tunnel junction stack (MTJS) of the memory device and a portion of the second dielectric layer (20) is in direct contact with a bottom electrode (32) of the memory device. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Lee by Park because this would help form a magnetic tunnel junction structure to provide enhanced electrical characteristics and reliability of the magnetic tunnel junction structure.

                                             Allowable Subject Matter
Claims 16-17 and 19-20 are allowed over the prior art of record. 

                                                   Response to Arguments
Applicant's arguments filed on 08/24/2022 have been fully considered but they are not persuasive. 
Applicant makes the following arguments: 
	1. “On page 3 of the Office Action, the Office correctly acknowledges that Lee fails to teach or suggest "a magnetic tunnel junction stack, wherein a portion of the magnetic tunnel junction stack in contact with a bottom electrode is disposed in direct contact with at least a portion of the bi-layer dielectric cap". However, the Office asserts that Brockman discloses in these features of claim 9 in FIG. 4. The Applicant respectfully disagrees. In particular, FIG. 4 of Brockman, which has been reproduced above, shows that the MTJ stack 104 only contacts the top electrode 120, the first layer 103 of the bottom electrode and the encapsulation layer 150. As such, Brockman fails to disclose or suggest that its MTJ stack 104 comprises a portion in direct contact with layers 124/420, which the Office compares to the bi-layer dielectric cap of claim 9. The Office compares the entire device 100 of Brockman to the MTJ stack of 104, which is not reasonable given that Brock explicitly defines 104 as the MTJ stack. Accordingly, claim 9 is, therefore, novel and non-obvious over Lee and Brockman.” (Remarks page 7)
	This is not persuasive because the claim language clearly describes that the MTJ stack in contact with the bottom electrode is disposed in direct contact with at least a portion of the bi-layer dielectric cap. Examiner construed that the MTJ stack with the bottom electrode is in DIRECT contact with the portion of the bi-layer dielectric cap. It is not the MTJ stack that is in direct contact with the bi-layer dielectric cap. None of the figures in the current application shows the assertion that the MTJ stack is in DIRECT contact with a portion of the bi-layer dielectric cap. Hence, Brockman teaches (Fig. 4) that the MTJ stack in contact with the bottom electrode (104+102 = 100, See Fig. 4 of Brockman) is actually in DIERCT contact with at least a portion of the bi-layer dielectric cap (124+420). 
	Therefore, the prima-facie case of obviousness in claim 1 is deemed to be proper. 
                                                    Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893